MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 May 15 2020, 8:25 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                             APPELLEE PRO SE
Luke L. Tooley, Jr.                                          Michael Ghosh
Billerica, Massachusetts                                     Carmel, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Meleeka Clary-Ghosh, MCM                                     May 15, 2020
Fashions, LLC, TCD                                           Court of Appeals Case No.
Productions, LLC, Andrew L.                                  19A-PL-1541
Clary, Jr., and Luke L. Tooley,                              Appeal from the
Jr.,1                                                        Hamilton Superior Court
Appellants-Defendants,                                       The Honorable
                                                             Jonathan M. Brown, Judge
         v.                                                  Trial Court Cause No.
                                                             29D02-1707-PL-6437
Michael Ghosh,
Appellee-Plaintiff.




1
  Meleeka Clary-Ghosh (“Clary-Ghosh”), MCM Fashions, LLC (“MCM”), TCD Productions, LLC
(“TCD”), and Andrew L. Clary Jr. (“Clary”) are not seeking relief on appeal and have not filed briefs in this
appeal. However, pursuant to Indiana Appellate Rule 17(A), a party of record in the trial court is a party on
appeal.

Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020                        Page 1 of 15
      Kirsch, Judge.


[1]   Luke L. Tooley, Jr. (“Tooley”) appeals the trial court’s denial of his motion to

      vacate a default judgment that was entered against him in favor of Michael

      Ghosh (“Ghosh”). Tooley raises several issues for our review, and we find

      dispositive the issue of whether he received sufficient service of process.

      Finding that he was properly served, we affirm the trial court’s denial of his

      motion to vacate the default judgment.


                                 Facts and Procedural History
[2]   On July 11, 2017, Ghosh filed a verified complaint (“initial complaint”) against

      Clary-Ghosh, his former spouse, and MCM to set aside fraudulent transfers and

      to pierce the corporate veil/alter ego of MCM pursuant to Indiana Code

      chapter 32-18-2. Appellant’s App. Vol. 2 at 3, 51-115. MCM’s operating

      agreement shows that it is composed of Clary-Ghosh, who served as the

      business’s registered agent, Tooley, and Clary, who is the brother of Clary-

      Ghosh. Appellee’s App. Vol. 2 at 23, 42, 47. Schedule II of the MCM operating

      agreement, titled, “MEMBER INFORMATION, CONTRIBUTION &

      INTEREST PERCENTAGE” listed Tooley’s address as follows:


              Luke L. Tooley, Jr.
              11 Crawfield Street
              Dorchester, Massachusetts 02125


      Appellee’s App. Vol. 2 at 42. Before Ghosh and Clary-Ghosh were married,

      Tooley and Clary-Ghosh had children together and Ghosh and Clary-Ghosh


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 2 of 15
      went to Tooley’s personal residence in Dorchester, Massachusetts to pick up

      Clary-Ghosh’s daughters from their visitation with Tooley. Id. at 21. In the

      initial complaint, Ghosh sought to collect on judgments that had been awarded

      to him against Clary-Ghosh arising out of the divorce proceedings between him

      and Clary-Ghosh, alleging that Clary-Ghosh “fraudulently conveyed all of her

      property to MCM with the actual intent to hinder, delay, or defraud [Ghosh].”

      Appellant’s App. Vol. 2 at 51-52. On March 8, 2018, Tooley established a

      revocable trust into which he subsequently transferred, among other assets, a

      2000 Mercedes-Benz CLK 430, a 2002 Chevrolet Venture, a 2005 Lexus GX

      470, a 2007 BMV 750i, and a 2005 Mercedes-Benz CLS 500C, vehicles that

      Clary-Ghosh owned and had previously transferred to MCM. Appellee’s App.

      Vol. 2 at 64-92; 102-06.


[3]   On August 27, 2018, Ghosh filed a motion for leave to amend the complaint

      (“amended complaint”), seeking to add three additional defendants, Tooley and

      Clary, in their individual capacities, and TCD Productions, LLC (“TCD”). Id.

      at 233-35. TCD was created by Clary-Ghosh and identified Tooley as its sole

      corporate manager. Id. at 241. The trial court granted Ghosh’s motion to

      amend on January 3, 2019. Id. at 236. The amended complaint set forth the

      amounts of the judgments awarded to Ghosh as a result of the divorce

      proceedings between Clary-Ghosh and Ghosh, which totaled $84,567.13. Id. at

      238, 240-41. It also set forth the vehicles that Clary-Ghosh owned and

      transferred to MCM, which included the vehicles that Tooley had previously

      transferred to his revocable trust. Id. at 239-40. The amended complaint sought,

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 3 of 15
      among other things, to hold Tooley personally liable for the judgments awarded

      to Ghosh against Clary-Ghosh in their divorce proceeding. Id. at 243-44.

      Ghosh requested relief, in part, for the trial court to order “Tooley personally

      liable for [Clary-Ghosh’s] debts and financial obligations due and owing

      Ghosh” and to order Tooley (along with MCM, TCD, Clary-Ghosh, and

      Clary) to “pay Ghosh punitive damages for their malicious and/or fraudulent

      conduct . . . .” Id. at 245.


[4]   Ghosh engaged a private process server to serve Tooley, a resident of

      Massachusetts, with the summons, amended complaint, and the order granting

      motion for leave to amend at the address for the residence listed in the MCM

      operating agreement, 11 Crawfield Street, Dorchester, Massachusetts 02125

      (“11 Crawfield”). Appellant’s App. Vol. 2 at 237, 246-49. It was discovered that

      11 Crawfield did not exist in Dorchester, but there was an 11 Cawfield Street,

      Dorchester, Massachusetts 02125 (“11 Cawfield”). Appellee’s App. Vol. 2 at 22.

      Ghosh’s process server made five unsuccessful attempts to serve Tooley at 11

      Cawfield throughout January 2019 but eventually successfully served Tooley on

      February 4, 2019 at 11 Cawfield with the summons, amended complaint, and

      order granting motion for leave to amend. Appellant’s App. Vol. 2 at 249. The

      process server noted that he left the documents at 11 Cawfield and mailed a

      copy of the documents served via first class United States Mail. Id.


[5]   On February 7, 2019, Ghosh filed a verified notice of service of process on

      Tooley and attached the process server’s affidavit of service, which the trial

      court entered into its chronological case summary (“CCS”). Id. at 246-49. On

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 4 of 15
      March 15, 2019, Ghosh filed a motion for default judgment against Tooley to

      which he attached an affidavit from his trial counsel in support of his motion.

      Appellant’s App. Vol. 3 at 7-10. The affidavit indicated that Tooley was served

      with a copy of the summons and the amended complaint on February 4, 2019,

      failed to appear, plead, or defend himself before February 27, 2019, which was

      the deadline for Tooley to respond to the amended complaint, and that Tooley

      was not currently in the armed forces of the United States. Id. at 9-10.2


[6]   On May 1, 2019, the trial court granted Ghosh’s motion and entered a default

      judgment against Tooley. Appellant’s App. Vol. 2 at 26-27. The trial court

      awarded Ghosh a judgment against Tooley in the amount of $84,567.13 plus

      interest, a $75,000 award of punitive damages plus interest, and attorney’s fees

      and costs with the amount to be determined at a damages hearing. Id. On May

      28, 2019, Tooley filed a motion to vacate default judgment and motion to

      dismiss pursuant to Trial Rule 12(b)(5) (“motion to vacate”), which included an

      exhibit declaring that he did not reside at 11 Crawfield and that he never

      received a summons or amended complaint either by hand-delivery or through

      the United States Mail. Appellant’s App. Vol. 3 at 17-23. Citing Indiana Trial

      Rule 60(B)(6), Tooley argued that the trial court’s entry of default judgment




      2
       CCS entries dated March 22, 2019, March 27, 2019, April 2, 2019, and April 5, 2019 show that first class
      mail sent to Tooley at 11 Crawfield was returned. Appellant’s App. Vol. 2 at 17; Appellant’s App. Vol. 3 at 2-6.
      The March 22, 2019 CCS entry indicates “[o]rder, return marked ATTEMPTED NOT KNOWN,” and the
      March 27, 2019 CCS entry indicates “[n]otice, return marked NOT DELIVERABLE AS ADDRESSED[.]”
      Appellant’s App. Vol. 2 at 17. The April 2, 2019 CCS entry notes “[o]rder, return marked NO SUCH
      STREET[.]” Id. Three identical April 5, 2019 CCS entries indicate “[n]otice, return marked ATTEMPTED
      NOT KNOWN[.]” Id.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020                         Page 5 of 15
      against him should be set aside because he was not served with the summons

      and amended complaint and that there was no showing that he had minimum

      contacts with Indiana to subject him to the personal jurisdiction of the trial

      court. Id. at 17. On June 10, 2019, Ghosh filed his response in opposition to

      Tooley’s motion to vacate along with supporting exhibits. Appellee’s App. Vol. 2

      at 5-110. Ghosh argued in his response that Tooley was properly served and

      had sufficient minimum contacts to support the trial court’s exercise of personal

      jurisdiction. Id. at 5.


[7]   On July 2, 2019, the trial court denied Tooley’s motion to vacate, finding that

      Tooley was properly served and that the trial court had personal jurisdiction

      over Tooley. Appellant’s App. Vol. 2 at 32-41. With respect to service and

      personal jurisdiction, the trial court’s order provided, in part, as follows:


              5. In this case, [Ghosh] stated in an Affidavit that, during his
              marriage to [Clary-Ghosh], he “accompanied her to Dorchester,
              Massachusetts on at least one occasion to visit with her children’s
              father, [Tooley], at his personal residence. Said visit was to pick
              up her daughters from their visitation with [Tooley] in order to
              return them to Hamilton County, Indiana.


              6. Further, [Ghosh] stated in his Affidavit that “[Tooley’s]
              personal residence is located at 11 Cawfield Street, Dorchester,
              Massachusetts 02125” (emphasis added).


              7. On February 7, 2019, a Verified Notice of Service of Process on
              Luke L. Tooley Jr. stated that “[o]n February 4, 2019 at
              approximately 12:59 p.m. EST, John Roberto, a process server
              and disinterested person . . . delivered copies of a Summons
              directed to [Tooley] and the Amended Complaint in an envelope by
      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 6 of 15
        posting them at [Tooley’s] dwelling house located at 11
        Crawfield Street, Dorchester, Massachusetts 02125” and serving
        them “by first class United States Mail, postage pre-paid
        addressed to [Tooley], 11 Crawfield Street, Dorchester,
        Massachusetts 02125” (emphasis added)


        8. However, despite the spelling distinction in the Verified Notice of
        Service, John Roberto’s Affidavit of Service attached to the Verified
        Notice of Service on Process on Luke L. Tooley Jr. filed on February 7,
        2019, states that Tooley’s address was “11 Cawfield Street,
        Dorchester, MA 02125” (emphasis added). Not only that, but
        there was a successful attempt of service after five unsuccessful
        attempts, where, on February 4, 2019, Roberto “LEFT
        DOCUMENT(s) LAST & USUAL, ALSO MAILED, VIA 1ST
        CLASS U.S. MAIL, COPY OF DOCUMENT(s) SERVED” at
        11 Cawfield Street in Dorchester, Massachusetts.


        9. In an affidavit attached to his Motion to Vacate and Motion to
        Dismiss, Tooley argues that “although several relatives of [his]
        reside at 11 Crawfield Street, Dorchester, Massachusetts, 02125,
        [he had] never resided there,” and that he had “never received a
        summons or complaint regarding this action, either by hand-
        delivery or the U.S. Mail” (emphasis added).


        10. The Court takes judicial notice that-according to Google
        Maps, Apple Maps, Waze, and Mapquest-there is no Crawfield
        Street in Dorchester, Massachusetts. There is undoubtedly,
        however, a Cawfield Street in Dorchester, Massachusetts and,
        specifically, a house located at 11 Cawfield Street in Dorchester,
        Massachusetts.


        11. Tooley’s allegations that he never resided at 11 Crawfield
        Street in Dorchester, Massachusetts may be true because that
        address does not exist.


Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 7 of 15
        12. However, there is evidence that [Ghosh] actually went to 11
        Cawfield Street in Dorchester, MA 02125 with [Clary-Ghosh],
        which was Tooley’s personal residence, to specifically visit with
        Tooley and pick up [Ghosh’s] step-children from their visitation
        with Tooley.


        13. There is also evidence that Tooley executed an Operating
        Agreement Limited Liability Company (LLC) on behalf of Defendant
        MCM Fashions (“MGM Operating Agreement”), LLC in his
        capacity as its co-member and 50/50 shareholder. The Operating
        Agreement lists Tooley’s address as: 11 Crawfield Street,
        Dorchester, Massachusetts 02125


        14. In light of the facts that (1) there is no Crawfield Street in
        Dorchester, Massachusetts, (2) [Ghosh] actually visited Tooley at
        Tooley’s personal residence at 11 Cawfield Street in Dorchester,
        Massachusetts, and (3) MCM Fashions, LLC’s Operating
        Agreement lists Tooley’s Address as 11 Crawfield Street in
        Dorchester, Massachusetts (which is clearly a scrivener’s error
        based on the fact that there’s no Crawfield Street in Dorchester,
        Massachusetts), [Ghosh] has shown that “even though a name
        was incorrect, the correct party was served,” and the Court
        deems the service on Tooley at 11 Cawfield Street proper under
        Indiana Trial Rule 4.1(A) & (B). . . .


        ....


        21. In [Ghosh’s] Amended Complaint, [Ghosh] listed that
        Tooley was a corporate member of [MCM]; fathered a child with
        [Clary-Ghosh]; and was a managing member of [TCD].


        22. In [Ghosh’s] Response in Opposition to Defendant Luke L. Tooley
        Jr.’s Motion to Vacate Default Judgment and Motion to Dismiss,
        [Ghosh] listed out a number of factors related to Tooley’s
        minimum contacts related to [Ghosh’s] IUFTA cause of action:
Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 8 of 15
                a. On November 15, 2011, Tooley executed the MCM
                Operating Agreement on behalf of Defendant MCM
                Fashions, LLC. The MCM Operating Agreement states that
                “The Registered Office or Headquarters and Registered
                Agent shall be as follows: 3538 East Carmel Drive,
                Carmel, Indiana 46033.”


                b. The MCM Operating Agreement stated that Tooley would
                be a comember and 50/50 shareholder of [MCM].


                c. The MCM Operating Agreement further states that special
                meetings would take place at the “principal place of
                business of the Company.”


                d. On November 15, 2011, MCM filed its Articles of
                Organization with the Indiana Secretary of State, which
                listed the location of its principal office at 3538 East
                Carmel Drive, Carmel, Indiana 46033.


                e. On August 14, 2013, MCM, by and through its
                Manager Meleeka Ghosh, filed a Certificate of Amendment
                with the Indiana Secretary of State that identified its
                principal office located at 3585 East Carmel Drive,
                Carmel, Indiana 46033, and added Tooley as a Member.


                f. On or about August 24, 2016, Tooley purchased real
                property located at 1112 East Taylor Street, Kokomo,
                Indiana 46901.


                g. On or about October 26, 2006, Tooley purchased real
                property located at 1106 East Monroe Street, Kokomo,
                Indiana 46901.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 9 of 15
                h. On or about March 8, 2018, Tooley hired counsel for
                MCM in Marion County, Indiana to create a Revocable
                Trust Agreement, which Tooley then submitted and
                published with the Indiana Bureau of Motor Vehicles.


                i. Thereafter, MCM transferred five vehicles, including
                their respective licenses and registrations, into Tooley’s
                Revocable Trust. The vehicles were purchased, registered,
                and licensed in Indiana. Those cars are specifically listed
                in [Ghosh’s] original Complaint and Amended Complaint.


                j. On March 18, 2018, Tooley transferred the Taylor Street
                property into his Revocable Trust. Tooley directed the
                Howard County Recorder to return a copy of the recorded
                Warranty Deed to: “Luke Tooley, Jr., 3145 Hazel Foster
                Drive, Carmel, Indiana 46033.”


                k. On or about July 6, 2018, Tooley purchased a 2007
                Lincoln Navigator and a 2006 Mercedes CLS500C from
                Sims Auto, Inc. located at 1636 East Sycamore Street,
                Kokomo, Indiana 46901, which he subsequently
                transferred, including their respective licenses and
                registrations, into Tooley’s Revocable Trust.


                l. On January 17, 2019, Tooley transferred the Monroe
                Street property into his Revocable Trust. Tooley directed
                the Howard [C]ounty Recorder to return a copy of the
                recorded Warranty Deed to “Luke Tooley, Jr., 3145 Hazel
                Foster Drive, Carmel, Indiana 46033.”


        23. The Court finds that, based on all the above facts and
        circumstances, that Tooley has sufficient minimum contacts with
        Indiana related to the cause of action, and that maintenance of
        the suit does not offend traditional notions of fair play and


Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 10 of 15
               substantial justice. As such, the Court has specific personal
               jurisdiction over Tooley over this cause of action.
Id. at 34-37, 38-41 (emphases in original). Tooley now appeals.


                                        Discussion and Decision
[8]   Tooley contends that the trial court lacked jurisdiction to enter default

      judgment against him due to insufficient service of process.3 Therefore, he

      argues that the judgment is void under Indiana Trial Rule 60(B)(6), and the trial

      court erred when it denied his motion to vacate the default judgment. A

      motion made under Trial Rule 60(B) to set aside a judgment is addressed to the

      equitable discretion of the trial court. In re Paternity of P.S.S., 934 N.E.2d 737,

      740-41 (Ind. 2010). “Typically, we review a trial court’s ruling on a motion to

      set aside a judgment for an abuse of discretion, meaning that we must

      determine whether the trial court’s ruling is clearly against the logic and effect

      of the facts and inferences supporting the ruling.” Hair v. Deutsche Bank Nat’l

      Trust Co., 18 N.E.3d 1019, 1022 (Ind. Ct. App. 2014) (citing Yoder v. Colonial

      Nat’l Mortg., 920 N.E.2d 798, 800-01 (Ind. Ct. App. 2010)). “However, whether




      3
        Tooley raises two other arguments as to why the trial court erred in denying his motion to vacate the default
      judgment, specifically: (1) that the allegations in Ghosh’s amended complaint cannot support the trial court’s
      entry of a default judgment against him; and (2) that the evidence is insufficient to pierce MCM’s corporate
      veil. However, Tooley failed to raise those arguments in his motion to vacate; thus, Tooley has waived those
      arguments for our review. It is the general rule that an argument or issue raised for the first time on appeal is
      waived for appellate review. See, e.g., Reynolds v. Reynolds, 64 N.E.3d 829, 834 (Ind. 2016) (“Appellants may
      not sit idly by and raise issues for the first time on appeal.”); Carney v. Patino, 114 N.E.3d 20, 29 n.6 (Ind. Ct.
      App. 2018) (“The trial court cannot be found to have erred as to an issue or argument that it never truly had
      an opportunity to consider.”), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020                         Page 11 of 15
      personal jurisdiction exists over a defendant is a question of law that we review

      de novo.” Id. “A judgment entered where there has been insufficient service of

      process is void for want of personal jurisdiction.” Id. (citing Front Row Motors,

      LLC v. Jones, 5 N.E.3d 753, 759 (Ind. 2014)).


[9]   We note at the outset that Tooley is a nonresident of Indiana and advances no

      argument that he lacked minimum contacts with Indiana; rather, he is arguing

      that he was not served with a summons. Here, Ghosh served Tooley under

      Indiana Trial Rule 4.1(A)(3), which provides that “[s]ervice may be made upon

      an individual, or an individual acting in a representative capacity, by . . .

      leaving a copy of the summons and complaint at his dwelling house or usual

      place of abode” and provides in subdivision (B) that whenever service is made

      under clause (3) “the person making the service also shall send by first class

      mail, a copy of the summons and the complaint to the last known address of the

      person being served, and this fact shall be shown upon the return.”

      Recognizing that there was no street known as 11 Crawfield in Dorchester,

      Massachusetts, Tooley was served on February 4, 2019 at the correct address,

      11 Cawfield. Appellee’s App. Vol. 2 at 22; Appellant’s App. Vol. 2 at 249. The

      notation on the notarized affidavit of service includes a job number and

      indicates that a mailbox at 11 Cawfield listed Tooley’s name on it, that the

      summons, amended complaint, and order granting motion for leave to amend

      were left at 11 Cawfield, and that copies were then mailed first class to 11

      Cawfield as required by Trial Rule 4.1(B). Appellant’s App. Vol. 2 at 249. Tooley

      does not argue that there is another address that should have been used to serve


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 12 of 15
       him, and we cannot say that he received insufficient service of process. We

       conclude that Tooley received “‘notice reasonably calculated, under all the

       circumstances, to apprise [him] of the pendency of the action and afford [him]

       an opportunity to present [his] objections.” See Anderson v. Wayne Post 64, Am.

       Legion Corp., 4 N.E.3d 1200, 1206 (Ind. Ct. App. 2014)


[10]   To the extent that Tooley argues that the summons was not correctly entered

       into the CCS or that the summons was otherwise not proper, we note that “it is

       well settled that the trial court speaks through its CCS or docket[.]” City of

       Indianapolis v. Hicks, 932 N.E.2d 227, 233 (Ind. Ct. App. 2010), trans. denied.

       We acknowledge that there is no document in the record titled summons with

       respect to Tooley; however, as previously noted, the trial court’s CCS shows a

       February 7, 2019 entry for an electronically filed certificate of issuance of

       summons for Tooley. Id. at 14, 246-48. At the time Tooley was served,

       Indiana Trial Rule 86(G), which sets forth the procedure for electronically filed

       service, provided in pertinent part:


               (2) Issuance of Summons and Service of Initial Complaint or
               Equivalent Pleading.


               (a) Except as provided below in (Q), at the time the initial
               complaint or equivalent pleading is filed, the filer shall also file
               completed summons(es) designating the manner of service. The
               Clerk shall date, sign and seal the summons(es) and transmit the
               summons(es) to the filer for service.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 13 of 15
        (b) The filer shall serve the initial complaint or equivalent
        pleading and the summons upon all parties in the manner
        provided in Trial Rules 4.1 through 4.14.


        (c) In the event of service by registered or certified mail, or other
        public means by which a written acknowledgement of receipt
        may be requested and obtained, or first class mail (as provided in
        Trial Rule 4.1(B)) the filer shall promptly transmit to the Clerk a
        dated and signed Certificate of Issuance of Summons specifying
        the method of service with respect to each party, the date of
        mailing, address of each party, and tracking or identifying
        number for each summons.


        (d) All returns regarding service shall be directed and made to the
        Clerk.


        ....


        (iii) If service was made by the filer leaving a copy of the
        summons and complaint or equivalent pleading at the dwelling
        house or usual place of abode of the party under Trial Rule
        4.1(A)(3), the filer shall complete service as required by Trial
        Rule 4.1(B) and promptly transmit a dated and signed Affidavit
        of Service to the Clerk.


That same February 7, 2019 entry referred to Ghosh’s filing of a verified notice

of service of process and accompanying notarized process server’s affidavit

which noted that the summons was one of the documents served on Tooley, as

set forth above. We find no error in the propriety of the trial court’s CCS entry

regarding the certificate of issuance of summons for Tooley. Therefore, we




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 14 of 15
       conclude that the default judgment entered against Tooley is valid, and the trial

       court correctly denied Tooley’s motion to vacate.


[11]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1541| May 15, 2020   Page 15 of 15